           Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 1 of 27



AO 241 (Rev. 09117)

                                     PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
                                   HABEAS CORPUS BY A PERSON IN STATE CUSTODY

United States District Court                                              I   District: Western District of Washington

Name (under which you were convicted):                                                                          Docket or Case No.:

Bradley David Knox

Place of Confinement:                                                                         Prisoner No.:
Washington Corrections Center, Shelton, Washington
                                                                                              266401

Petitioner (include the name under which you were convicted)                  Respondent (authorized person having custody of petitioner)
                      Bradley David Knox                                          Daniel W. White, Superintendent of Washington
                                                                     v.
                                                                                                Corrections Center


The Attorney General of the State of: Washington



                                                                  PETITION



I.        (a) Name and location of court that entered the judgment of conviction you are challenging:

            Cowlitz County Superior Court, Kelso, Washington




          (b) Criminal docket or case number (if you know):               14-1-00095-0        &-~~k£J.t~ z!Q~4-

2.        (a) Date ofthe judgment of conviction (if you know):            12/24/2015
                                                                          -------------------------------------------
           (b) Date of sentencing:        12/24/2015

3.        Length of sentence:         156 monthslWO-meAtHs concurrent

4.         In this case, were you convicted on more than one count or of more than one crime?                    m Yes            o    No

5.         IdentifY all crimes of which you were convicted and sentenced in this case:

            14-1-00095-0 -- VUCSA (Possession with Intent to Delivery, Meth), school zone & firearm enhancement

            Unlawful possession of a firearm in the first degree -- two counts

            Bail jumping



            NOTE: these two cases were joined for trial, for direct appeal and for collateral attack in a

            Washington State courts. Petitioner is filing two petitions, one for each cause number.

 6.        (a) What was your plea? (Check one)

                                     ~ (1)           Not guilty               o     (3)        Nolo contendere (no contest)

                                      o    (2)       Guilty                   o     (4)        Insanity plea


                                                                                                                                        Page 2 of 16
          Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 2 of 27



AO 241 (Rev. 09/17)

          (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

          you plead guilty to and what did you plead not guilty to?
                                                                                                    ---_.      ----------




          (c) If you went to trial, what kind oftrial did you have? (Check one)

                        fi    Jury    o    Judge only

7.        Did you testify at a pretrial hearing, trial, or a post-trial hearing?

                        +:t   Yes     o    No

8.        Did you appeal from the judgment of conviction?

                        +:t   Yes     o    No

9.        If you did appeal, answer the following:

          (a) Name of court:          Washington State Court of Appeals

          (b) Docket or case number (if you know):           COA No. 48473-1-11 (consolidated with 48476-5-11)
                                                                           .                        -

          (c) Result:                 affirmed

          (d) Date of result (if you know):        06/13/2017

          (e) Citation to the case (if you know):            199 Wn. App. 1 027--,-(u_n,--pu_b-,.)~ _ _ __

          (f) Grounds raised:        Denial of right to a public trial and open courts under

            U.S. Canst. amends.           VI and XIV and Wash. Canst. art. I, sees. 10 and 22.




                                                                      ------~------.~--------~---




          (g) Did you seek fUliher review by a higher state court?            "    Yes     o   No

                      If yes, answer the following:

                      (I) Name of court:         Washington State Supreme Co_ur_t_ _
                      (2) Docket or case number (if you know):                    94885-2
                                                                                        ----

                      (3) Result:                Petition for Review denied




                                                                                                                        Page 3 of 16
          Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 3 of 27



AO 24\ (Rev. 09/\7)

                      (4) Date of result (if you know):         12/06/2017

                      (5) Citation to the case (if you know):           189 Wn.2d 1027, 406 P.3d 630 (2017)

                      (6) Grounds raised:

                            Violation of open courts and public trial rights under     u.s. Const. amends.     I, VI and XIV and

                            Wash. Const. art. I, secs. 10 and 22



          (h) Did you file a petition for certiorari in the United States Supreme Court?              DYes          Q( No
                      If yes, answer the following:

                      (1) Docket or case number (if you know):

                      (2) Result:



                      (3) Date of result (if you know):

                      (4) Citation to the case (if you know):

10.       Other than the direct appeals listed above, have you previously tiled any other petitions, applications, or motions

          concerning this judgment of conviction in any state court?                   dYes           o   No

11.       If your answer to Question 10 was "Yes," give the following information:

          (a)         (l) Name of court:         Washington State Court of Appeals, Division Two
                                                                                                    .~--.~-~.




                      (2) Docket or case number (if you know):          52971-8-11

                      (3) Date of filing (if you know):         12/05/2018

                      (4) Nature of the proceeding:             Personal Restraint Petition

                      (5) Grounds raised:        See Appendix A for a listing of all issues raised in the state post-conviction

                            proceedings




                                                                       ~~~~~~-                ~~-.---.---~




                      (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        o   Yes      if     No

                      (7) Result:    Petition denied
                                                                                              .-.---~--.-----~~-~~-.




                                                                                                                         Page 4 of \6
          Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 4 of 27


AO 241 (Rev 09/17)

                     (8) Date of result (if you know):    04/28/2020

         (b) If you filed any second petition, application, or motion, give the same information:

                     (I) Name of court:

                     (2) Docket or case number (if you know):

                     (3) Date of filing (if you know):

                     (4) Nature of the proceeding:

                     (5) Grounds raised:




                     (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                       DYes         0     No

                     (7) Result:

                     (8) Date of result (if you know):

          (c) If you filed any third petition, application, or motion, give the same information:

                     (1) Name of court:
                                                     ---     .~~~-      -~~~-~--------~~----~---




                     (2) Docket or case number (if you know):
                                                                             ~~~---------                ~-----~~-




                     (3) Date of filing (if you know):

                     (4) Nature of the proceeding:

                     (5) Grounds raised:
                                               ~~----~---~----~--                            ------~--~--




                                                                                                                        Page 5 of 16
          Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 5 of 27


AO 241 (Rev. 09/17)

                      (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        o   Yes      o      No

                      (7) Result:

                      (8) Date of result (if you know):

          (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

          or motion?

                      (I) First petition:        ~Yes       0   No

                      (2) Second petition:       0 Yes      0   No

                      (3) Third petition:        0 Yes      0   No

          (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:




12.       For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
          supporting each ground. Any legal arguments must be submitted in a separate memorandum.

          CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
          state-court remedies on each gl'ound on which you request action by the federal court. Also, if you fail to set
          forth all the grounds in this petition, you may be baITed from presenting additional grounds at a later date.

GROUND ONE:             See Appendix B for a list of all   ~rounds   raised in this   proceedin~
                                                                                               -----



(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




(b) If you did not exhaust your state remedies on Ground One, explain why:




                                                                                                                         Page 6 of 16
          Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 6 of 27


AO 241 (Rev. 09/17)

(c)       Direct Appeal of Ground One:

          (1) If you appealed from the judgment of conviction, did you raise this issue?            DYes           it   No

          (2) [fyou did not raise this issue in your direct appeal, explain why:    All of the facts were not developed

           in the record of the direct



(d) Post-Conviction Proceedings:

          (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                      if Yes      o     No

          (2) If your answer to Question (d)(l) is "Yes," state:

          Type of motion or petition:        Personal Restraint Petition

          Name and location of the court where the motion or petition was filed:      Washinqton State Court of Appeals

           Division Two, Tacoma, Washinqton

          Docket or case number (if you know):       52971-8-11 (13 Wn. App. 2d 1042)

          Date of the court's decision:      04/28/2020

          Result (attach a copy of the court's opinion or order, if available):      Petition dismissed




          (3) Did you receive a hearing on your motion or petition?                                  0    Yes       d   No

          (4) Did you appeal from the denial of your motion or petition?                             d    Yes       0   No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?    m Yes          0   No

          (6) [fyour answer to Question (d)(4) is "Yes," state:

          Name and location of the court where the appeal was tiled:         Washinqton State Supreme Court

            Olympia, Washinqton

          Docket or case number (if you know):       98603-7

          Date of the court's decision:      11/23/2020   ~~~~~-




          Result (attach a copy of the court's opinion or order, if available):    Review denied

            Motion to modify filed and motion denied on February 3, 2021 .
             .
             ~~-------------------------------------.---




           ----------------------~                                      ..-~-------~-------~-.--~




          (7) [fyour answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

          -~---------------------.--~.----~-~~-~----




                                                                                                                         Page 7 of 16
          Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 7 of 27


AO 241 (Rev. 09/17)


(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:




GROUND TWO:                        See attached         B



(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See attached          B

                                                                                            - - - - ..     -~-----------




                                                                                                  -----_._--




(b) If you did not exhaust your state remedies on Ground Two, explain why:

                                                                                                                   -------~




                                                                                                      ----          .------.~.---




(c)       Direct Appeal of Ground Two:

          (I) If you appealed from the judgment of conviction, did you raise this issue?             o     Ycs        d   No

          (2) If you did not raise this issue in your direct appeal, explain why:   Facts were not developed in the record

            of the direct appeal
          ------...:..----------~--------.------.-------




(d)       Post-Conviction Proceedings:

          (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                      rI Yes       o    No

          (2) If your answer to Question (d)(I) is "Yes," state:

          Type of motion or petition:        Personal Restraint Petition

          Name and location of the court where the motion or petition was filed:      Washinqton State Court of Appeals

            Division Two, Tacoma, Washinqton
                                                                                             - - - - - - - - - - - - - -.. - ..   --~




          - - - - - - - - - - - - - - - - - - - - - _ . _ - - - - - _..             ---"'-'-~--            - ..   ---.-.--~-       ..- ..   ~




          Docket or case number (if you know):       52971-8-11 (13 Wn. App. 2d 1 042)
                                                                                               .._ - - - - - - - -




                                                                                                                          Page 8 of 16
          Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 8 of 27


AO 241 (Rev. 09117)

          Date of the court's decision:     04/28/2020
          Result (attach a copy ofthe court's opinion or order, if available):     Petition dismissed




          (3) Did you receive a hearing on your motion or petition?                                  0     Yes    rsI   No

          (4) Did you appeal from the denial of your motion or petition?                             rsI   Yes    0     No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?    d     Yes    0     No

          (6) If your answer to Question (d)(4) is "Yes," state:

          Name and location of the court where the appeal was filed: Washin~ton State Supreme Court

            Olympia,      Washin~ton
                                  -----
          Docket or case number (if you know): 98603-7

          Date of the court's decision:     11/23/2020
                                          ---------------_._--------------------

          Result (attach a copy of the court's opinion or order, if available):    Review denied

            Motion to modify filed and motion denied on February 3, 2021.
                                                                                  -------------



          (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




(e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

          have used to exhaust your state remedies on Ground Two:




GROUND THREE:                   See Appendix B



(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See                   B




                                                                   .._ - - _ . - - - - - -



      - - - - - - - - - - - - - - - - - - - - - - . _ - - - - - - - _ . _ - - - - - - - - - _...---_ .._ - - - - - - - - - -



                                                                                                                        Page 9 of 16
          Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 9 of 27


AO 241 (Rev. 09117)

(b) If you did not exhaust your state remedies on Ground Three, explain why:




(c)       Direct Appeal of Ground Three:

          (I) If you appealed from the judgment of conviction, did you raise this issue?              o         Yes   ~No
          (2) If you did not raise this issue in your direct appeal, explain why:    All the facts were not

           developed in the trial record



(d)       Post-Conviction Proceedings:

          (I) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                      if Yes      o     No

          (2) If your answer to Question (d)(l) is "Yes," state:

          Type of motion or petition:        Personal Restraint Petition

          Name and location of the court where the motion or petition was filed: Washington State Court of Appeals

            Division Two, Tacoma, Washington

          Docket or case number (if you know):       52971-8-11 (13 Wn.             2d 1042)
                                                    ----------------~---------------~---- ..- - - - - - - - . - - - - - - -

          Date ofthe COUIt's decision:       04/28/2020
          Result (attach a copy ofthe cOUlt's opinion or order, if available):      PRP dismissed.
                                                                                     ----------,-----------



          (3) Did you receive a hearing on your motion or petition?                                   0         Yes   ~No
          (4) Did you appeal from the denial of your motion or petition?                              rsI       Ycs   0 No
          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?     d         Yes   0 No

          (6) If your answer to Question (d)(4) is "Yes," state:

          Name and location of the court where the appeal was filed:       Washington State Supreme Court
                                                                                          .                 -

            Olympia, Washington

          Docket or case number (if you know):        98603-7

          Date of the court's decision:      11/23/2020
          Result (attach a copy of the cOUit's opinion or order, if available):      Motion for discretionary review

            denied. Motion to modify denied on February 3, 2021.
                                                                                                    -----------.----------~




                                                                                                                        Page 10 of 16
         Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 10 of 27


AO 241 (Rev 09/17)

         (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




         ----------------"--------------------------------~-




(e)      Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

         have used to exhaust your state remedies on Ground Three:
                                                                               -~------




GROUND FOUR:           See Appendix B
                       --~~---------------




(a) Supporting facts (Do not argue     01'   cite law. Just state the specitic facts that support your claim.):

See Appendix B




(b) If you did not exhaust your state remedies on Ground Foul', explain why:




--------------------------"------
(c)       Direct Appeal of Ground Four:

          (I) If you appealed from the judgment of conviction, did you raise this issue?                       DYes           qj No
          (2) If you did not raise this issue in your direct appeal, explain why:            All of the facts were not developed in
                                                                                                                                    ----

           the trial record.



(d)       Post-Conviction Proceedings:

          (1) Did you raise this issue through a post-conviction motion         01'   petition for habeas corpus in a state trial court?

                     ~ Yes         o         No

          (2) If your answer to Question (d)( I) is "Yes," state:

          Type of motion or petition:             Personal Restraint Petition


                                                                                                                                   Page II of 16
         Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 11 of 27


AO 241 (Rev. 09/17)

          Name and location of the court where the motion or petition was tiled:      Washington State Court of Appeals_~_

            Division Two, Tacoma, Washington

          Docket or case number (if you know):        52971-8-11 (13 Wn. App. 2d 1042)
                                                                                                    -----------

          Date of the couli's decision:     04/28/2020

          Result (attach a copy of the court's opinion or order, if available):   Petition dismissed




          (3) Did you receive a hearing on your motion or petition?                                  DYes

          (4) Did you appeal from the denial of your motion or petition?                             rI   Yes      o     No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?    dYes          o     No

          (6) If your answer to Question (d)(4) is "Yes," state:

          Name and location of the cOUli where the appeal was filed: Washington State Supreme Court

           Olympia, Washington

          Docket or case number (if you know):        98603-7
                                                          ----
          Date of the cOUli's decision:     11/23/2020

          Result (attach a copy of the court's opinion or order, if available):   Review denied. Motion to modify denied

           on Feb. 3, 2021.




          (7) If your answer to Question (d)( 4) or Question (d)(5) is "No," explain why you did not raise this issue:




(e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

          have used to exhaust your state remedies on Ground Four:

                                                                          --------~~---~                    -----.-.--~




                                                                                                            ----.--~               ...-




            Please see Appendix B for Grounds 5, 6, 7 and 8


                                                                                                                         Page 12 of 16
         Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 12 of 27


AO 241 (Rev. 09/17)

13.       Please answer these additional questions about the petition you are tiling:

          (a)         Have all grounds for relief that you have raised in this petition been presented to the highest state court

                      having jurisdiction?    "Yes           0      No

                      If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

                      presenting them:




          (b)         Is there any ground in this petition that has not been presented in some state or federal court? If so, which

                      ground or grounds have not been presented, and state your reasons for not presenting them:

                        N/A All claims have been exhausted




14.       Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

          that you challenge in this petition?          0     Yes        fi   No

          If "Yes," state the name and location of the court, the docket 01' case number, the type of proceeding, the issues

          raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

          of any court opinion or order, if available.




15.       Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

          the judgment you are challenging?              0    Yes        fi   No

          If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

          raised.




                                                                                                                           Page 13 of 16
         Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 13 of 27


AO 241 (Rev. 09/17)

16.       Give the name and address, if you know, of each attorney who represented you in thc following stages of the

          judgment you are challenging:

          (a) At preliminaty hearing:



          (b) At arraignment and plea:     Joshua Baldwin, 1700 Hudson St Ste 300 Longview, WA 98632

            Kevin Blondin, 1408 16th Ave Longview, WA 98632 & and numerous other lawyers at public defenders

          (c) At trial:          Simmie Baer, PO Box 1657 Castle Rock, WA 98611



          (d) At sentencing:   Simmie Baer, PO Box 1657 Castle Rock, WA 98611
                                                                                   ----------.----------.



          (e) On appeal:        Lisa Tabbut, PO Box 1319 Winthrop, WA 98862
                                                                                     ---------------~~------------.




          (t) In any post-conviction proceeding:        Neil Fox, 2125 Western Ave. Suite 330, Seattle WA 98121



          (g) On appeal from any ruling against you in a post-conviction proceeding:

            Neil Fox, 2125 Western Ave. Suite 330, Seattle WA 98121
                                                                         ----------------~




17.       Do you have any future sentence to serve after you complete the sentence for the judgment that you are

          challenging?            o      Yes   d       No

          (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




          (b) Give the date the other sentence was imposed:

          (c) Give the length of the other sentence:

          (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

          future?                 o      Yes   0       No

18.       TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

          why the one-year statute of limitations as contained in 28 U.S.C.   *2244(d) does not bar your petition.*
            This petition is timely. The one year time of 28 U.S.C. § 2244(d) began running 90 days after the

            WA Supreme Court denied review of the direct appeal (on 12/6/17). Thus the time limit was one year

            from 3/7/2018. Mr. Knox filed a timely state post-conviction petition on 12/5/18, which was pending

            until the certificate of finality issued in the state PRP on 3/18/21, with 92 days remaining on the federal

            time limit. This petition is being filed within that time.


                                                                                                                       Page 14 of 16
              Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 14 of 27


A0241 (Rcv.09/17)

             Please note that Mr, Knox            filed two identical PRPs in the Court of                    52971-8-11

             and 53021-0-11, but the Court of Appeals closed the latter file and      C:C:IJ'1nt:>r1   both PRPs to one case #




* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U,S,C, § 2244(d) provides in
part that:

             (1)    A one-year period oflimitation shall apply to an application for a writ of habeas corpus by a person in
                    custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                    (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                             of the time for seeking such review;

                    (B)      the date on which the impediment to filing an application created by State action in violation of
                             the Constitution or laws of the United States is removed, if the applicant was prevented from
                             filing by such state action;

                    (C)      the date on which the constitutional right asserted was initially recognized by the Supreme Court,
                             if the right has been newly recognized by the Supreme Court and made retroactively applicable to
                             cases on collateral review; or

                    (D)      the date on which the factual predicate of the claim or claims presented could have been
                             discovered through the exercise of due diligence,




                                                                                                                           Page 15 of 16
         Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 15 of 27


AO 241 (Rev 09(17)

         (2)         The time during which a properly filed application for State post-conviction or other collateral review with
                     respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
                     under this subsection.

Therefore, petitioner asks that the Court grant the following relief:    vacate the two judqments and sentences, and

order respondent to release Mr. Knox from custody.



or any other relief to which petitioner may be entitled.




I declare (or certify, verify, or state) under penalty ofpet:iury that the foregoing is true and correct a~on for

Writ of Habeas corpus was plaeed iA the prison mailing system on                                      (month date ,year).



                                                           {: ()<?    C( ((1(A(i
                                                                     rlfl r\f('(Crf.-C/'
Executed (signed) on                                   (date ).




                                                                                           ~fJ(! /I1~&~tt#P
                                                                              SignaUreof~;qfi'//                           ~
lfthe person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

I represent Mr. Knox as his lawyer; he is incarcerated and it is difficult with COVID-19 for him to obtain a copy of

final petition and siqn it and return it to me. He has authorized and requested me to file this on his behalf. I am

attachinq his verfication of an earlier version of this petition that lacked final dates of the state court
                                                                                                       ---_._--

post-conviction petition's procedural history. I made a few additional minor chanqes to the final version.




                                                                                                                         Page 16 of 16
    Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 16 of 27




                      Bradley David Knox v. Daniel W. White

Appendix A

P. 4, Section 11(a)(5)

Grounds Raised in State Court Post-Conviction Proceeding

       CLAIM 1. Mr. Knox's rights to due process of law under the Fourteenth
Amendment to the United States Constitution, article I, section 3, of the
Washington Constitution, and Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10
L. Ed. 2d 215 (1963), were violated when the State did not disclose to the defense
impeachment evidence related to informant and main State's witness Otis Pippen
and exculpatory evidence related to Cassandra Crimmins' connections to 909
California Way. The failure to disclose evidence also violated Mr. Knox's right to
confront witnesses guaranteed by the Confrontation Clauses of the Sixth
Amendment (as applied to the states through the Due Process and Privilege and
Immunities Clauses of the Fourteenth Amendment) and article I, section 22.

       CLAIM 2. Mr. Knox was denied the right to counsel at trial in violation of
the Sixth Amendment to the United States Constitution (as applied to the states
through the Due Process and Privilege and Immunities Clauses of the Fourteenth
Amendment) and article I, sections 3 and 22 of the Washington Constitution. This
denial of the right to counsel is based on two prongs:

      A.     Multiple actual conflicts of interest in this case adversely affected trial
counsel's (Simmie Baer of the Cowlitz County Office of Public Defense
("CCOPD")) performance, including the joint representation of Mr. Knox with the
"other suspects" in the drug case, Christian Sullivan and Robert Tubbs, and the
web of conflicting representation between the CCOPD, its conflict attOlneys and
Mr. Knox, Mr. Sullivan Robert Tubbs, Steven Walker, Otis Pippen and Ms.
Crimmins.

       B.    Simmie Baer's performance as Mr. Knox's attorney fell below
prevailing professional norms and caused Mr. Knox actual prejudice. The
deficient performance and prejudice were caused by Ms. Baer's failure to discover
through her own investigation Mr. Pippen's true criminal history, particularly his
twenty-year history of allegations of sex offenses continuing until 2015, the failure
    Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 17 of 27




to discover that Ms. Crimmins stored property at 909 California Way, the failure to
move to disqualify the Cowlitz County Prosecuting Attorney's Office, the failure
to move to recuse Judge Michael Evans or file an affidavit of prejudice against him
(as he had previously represented the informant, Mr. Pippen), and the failure to
propose a "true threat" instruction related to the solicitation charge or except to the
failure to give one. Although Ms. Baer did diligently try to locate Ms. Crimmins
before trial, because the trial judge found that she had not used due diligence, Mr.
Knox also claimed that Ms. Baer was ineffective in this regard as well.

        CLAIM 3. The Cowlitz County Prosecuting Attorney's Office should have
been disqualified from this case, and the fact that it prosecuted Mr. Knox violated
his right to due process oflaw, protected by the Fourteenth Amendment and article
I, section 3.

       CLAIM 4. Mr. Knox was denied the right to a neutral judge, in violation of
due process, protected by the Fourteenth Amendment and article I, section 3, where
the judge in his case had been Mr. Pippen's attorney.

      CLAIM 5. Mr. Knox's rights to freedom of speech and due process of law,
protected by the First and Fourteenth Amendments and article I, sections 3 and 5,
were violated by the failure ofRCW 9A.28.030 and the jury instructions to include
a requirement that Mr. Knox made a "true threat" of bodily harm. Either RCW
9A.28.030 is unconstitutional, or Instruction No. 26 and Instruction No. 32 were
erroneous due to their failure to include a "hue threat" requirement.

       CLAIM 6. Mr. Knox's right to due process of law and right to confront
witnesses, protected by the Sixth and Fourteenth Amendments and article I,
sections 3 and 22, were violated by the State's failure to tie up its impeachment of
Knox's testimony when (a) he denied paying Ms. Crimmins $8000, (b) he denied
that Mr. Walker had bought a truck with the money, (c) he denied knowledge of
his attorney announcing that Crimmins would be a witness and (d) he denied that
Crimmins had failed to appear.

       CLAIM 7. There was insufficient evidence to sustain a conviction for
possession of methamphetamine with intent to deliver, and conviction for that
count violated due process of law under the Fourteenth Amendment and article I,
section 3.


                                           2
    Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 18 of 27




       CLAIM 8. Mr. Knox was denied effective assistance of counsel on direct
appeal in violation of the due process clauses of the Fourteenth Amendment and
article I, section 3, and the right to an appeal and right to effective assistance of
counsel for that appeal, protected by the Sixth and Fourteenth Amendments and
article I, sections 3 and 22. Mr. Knox's lawyer should have raised as issues on
appeal (1) the lack of a "true threat" instruction and the ineffectiveness of trial
counsel for not proposing one or excepting to the failure to give one, (2) the failure
to grant a new trial based upon the discovery of Cassandra Crimmins' declaration
and testimony after trial, (3) the State's failure to tie up its impeachment ofMr.
Knox, and (4) insufficient evidence to support a conviction for possession of
methamphetamine with intent to deliver it.

       CLAIM 9. The cumulative effect of all of these errors violated Mr. Knox's
right to a fair jury trial and due process of law, protected under the Sixth and
Fourteenth Amendments and article I, sections 3, 21 and 22, which should result in
the vacation of all counts.




                                           3
    Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 19 of 27




Bradley David Knox v. Daniel W. White

Appendix B
P. 6, Section 12

Ground One

       Mr. Knox's rights to due process oflaw under the FOUlieenth Amendment to
the United States Constitution and Brady v. Mmyland, 373 U.S. 83, 83 S. Ct. 1194,
10 L. Ed. 2d 215 (1963), were violated when the State did not disclose to the
defense impeachment evidence related to Otis Pippen, the main witness in the
solicitation count. The failure to disclose evidence also violated Mr. Knox's right
to confront witnesses guaranteed by the Confrontation Clause of the Sixth
Amendment (as applied to the states through the Due Process and Privilege and
Immunities Clauses of the Fourteenth Amendment).

      Supporting Facts

       The main witness against Mr. Knox at trial in the solicitation to commit first
degree murder count was Otis Pippen, an informant for the police. His credibility
and biases were key issues in the case. The State did not disclose infOlmation to
Mr. Knox's lawyers about Mr. Pippen's pending and past criminal history
including information that Pippen was a suspect in two pending sexual assault
cases, one against an adult woman in January 2014 (where the main investigating
police officer was Pippen's handler and the main detective in the cases against Mr.
Knox), and one against a young girl in January 2015 where the prosecutor who
declined to file charges against Mr. Pippen was the lawyer who had recently
represented Pippen when he wanted to reach a deal and inform on Mr. Knox.
Additionally, the State failed to disclose evidence related to Mr. Pippen's multiple
other sexual assault cases dating back two decades, failed to disclose that Pippen
admitted violating his personal recognizance release obtained after informing on
Mr. Knox, and failed to disclose other favorable treatment given to him.

Ground Two

      The Cowlitz County Prosecuting Attorney's Office should have been
disqualified from this case, and the fact that it prosecuted Mr. Knox violated
Knox's right to due process oflaw protected by the Fourteenth Amendment.

                                          4
    Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 20 of 27




      Supporting Facts

       The main witness against Mr. Knox in the solicitation case was Otis Pippen.
Mr. Pippen's lawyer at the time he decided to inform on Mr. Knox in exchange for
a deal was Thomas Ladouceur who at the time worked for Cowlitz County Office
of Public Defense ("CCOPD"), the same public defender office that represented
Mr. Knox. Another suspect in the drug case against Mr. Knox was Robert Tubbs.
For a period of time in 2014, Mr. Tubbs' lawyer was Ryan Jurvakainen who also
worked at the CCOPD. This public defender agency did not have regular screening
mechanisms in place.

      In November 2014, Mr. Jurvakainen was elected to be the Cowlitz County
Prosecuting Attorney. He hired Mr. Ladouceur to be his chief criminal deputy. In
January 2015, one of Mr. Ladouceur's first cases as the chief criminal deputy of
Mr. Jurvakainen's office was a sexual assault allegation against his former client,
Mr. Pippen. Mr. Ladouceur participated in the investigation and observed the
forensic interview with the victim. Mr. Ladouceur did not file charges against his
former client, Mr. Pippen, and did not disclose the sexual assault investigation to
Mr. Knox's lawyers. Although Mr. Ladouceur claimed to have screened himself
from Mr. Knox's cases, he did not screen himself from Mr. Pippen's cases, and Mr.
Jurvakainen did not screen himself from Mr. Knox's drug case (the one where he
had a conflict). Additionally, although Mr. Jurvakainen claimed to screen himself
from Mr. Knox's solicitation case, pleadings continued to be filed Mr.
Jurvakainen's name.

Ground Three

      Mr. Knox was denied the right to counsel in violation of the Sixth
Amendment to the United States Constitution (as applied to the states through the
Due Process and Privilege and Immunities Clauses of the Fourteenth Amendment)
based on multiple actual conflicts of interest.

      Supporting Facts

       The Cowlitz County Office of Public Defense and the small number of
conflict attorneys that have a contract with it represented many people involved in
this case - two of the supposed victims in the solicitation to commit murder case
(Cassandra Crimmins and Steven Walker), and other suspects in the drug case

                                         5
    Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 21 of 27




(including Robert Tubbs and Christian Sullivan). There was no regular screening
mechanism in place at CCOPD to erect a "wall" between lawyers who represented
people with competing interests. Mr. Knox never signed a conflict waiver, and his
lawyers never explained to him issues related to joint representation with Mr.
Sullivan, in particular. The lawyers often appeared in court for each other and thus
Mr. Sullivan's lawyer appeared in court with Mr. Knox and vis-a-versa. Further,
Mr. Knox's conflict lawyer for much of2014 was Kevin Blondin, who later
represented Ms. Crimmins and Mr. Pippen.

Ground Four

      Mr. Knox was denied the right to a neutral judge, in violation of due process,
protected by the Fourteenth Amendment.

      Supporting Facts

      The judge who oversaw Mr. Knox's trial was the Hon. Michael Evans. He
had previously represented Otis Pippen, the informant and main witness against
Mr. Knox.

Ground Five

       Mr. Knox's rights to freedom of speech protected by the First Amendment
(as applied to the states through the Due Process and Privilege and Immunities
Clauses of the Fourteenth Amendment) and due process of law protected by the
Fourteenth Amendment were violated by failure of the jury instructions for
solicitation to commit murder to include a "true threat" requirement.

      Supporting Facts

       Mr. Knox was convicted of solicitation to commit murder based on
statements he allegedly made to Otis Pippen at the jail. Mr. Knox put on a
diminished capacity defense. The jury instructions provided to the jury (# 26 & 32)
failed to require that a reasonable person would construe Knox's statements as a
serious expression of intent to inflict bodily harm upon or take the life of another
person.



                                          6
    Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 22 of 27




      Direct Appeal

       Mr. Knox did not raise this issue on direct appeal. In his Personal Restraint
Petition, he challenged his conviction based on ineffective assistance of counsel by
his appellate lawyer who failed to raise this issue on direct appeal.

      Post Conviction Proceedings

       Mr. Knox raised this issue in a post-conviction petition, a Personal Restraint
Petition, filed in the Washington State Court of Appeals, Division Two, in Tacoma
Washington. The case number was 52971-8-II (13 Wn. App. 2d 1042). The COUli
of Appeals dismissed the petition on April 28, 2020. Mr. Knox did not receive a
hearing on the petition. He appealed (filed a motion for discretionary review) the
denial of the PRP and raised this issue in that appeal. He filed the motion for
review to the Washington State Supreme COUli in Olympia, Washington. The case
number was 98603-7. The Supreme Court Commissioner denied review on
November 23,2020. Mr. Knox moved to modify but the Supreme Court denied
the motion to modify on February 3, 202l.

Ground Six

      Mr. Knox's right to confront witnesses protected by the Sixth Amendment
(as applied to the states through the Due Process and Privilege and Immunities
Clauses of the Fourteenth Amendment) and his right to due process of law under
the FOUlieenth Amendment were violated by the State's failure to tie up its
impeachment of Knox's testimony.

      Supporting Facts

       When cross-examining Mr. Knox, the State claimed Knox paid Cassandra
Crimmins $8,000, that his attorney announced that Crimmins would be called
as a witness, and that Crimmins failed to appear to testify. Mr. Knox denied
these facts, but the State never proved up the impeachment with evidence to
support its questioning of Mr. Knox

      Direct Appeal

      Mr. Knox did not raise this issue on direct appeal. In his Personal Restraint

                                          7
    Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 23 of 27




Petition, he challenged his conviction based on ineffective assistance of counsel by
his appellate lawyer who failed to raise this issue on direct appeal.

      Post Conviction Proceedings

       Mr. Knox raised this issue in a post-conviction petition, a Personal Restraint
Petition, filed in the Washington State Court of Appeals, Division Two, in Tacoma
Washington. The case number was 52971-8-II (13 Wn. App. 2d 1042). The Court
of Appeals dismissed the petition on April 28, 2020. Mr. Knox did not receive a
hearing on the petition. He appealed (filed a motion for discretionary review) the
denial of the PRP and raised this issue in that appeal. He filed the motion for
review to the Washington State Supreme Court in Olympia, Washington. The case
number was 98603-7. The Supreme Court Commissioner denied review on
November 23,2020. Mr. Knox moved to modify but the Supreme Court denied
the motion to modify on February 3, 2021.

Ground Seven

       Mr. Knox was denied effective assistance of counsel at trial and on appeal in
violation of the right to counsel provisions of the Sixth Amendment (as applied to
the states through the Due Process and Privilege and Immunities Clauses of the
Fourteenth Amendment) and due process provisions of the Fourteenth
Amendment.

      Supporting Facts

       Trial counsel, Ms. Baer, was not only conflicted because her officer
represented other suspects in the drug case and represented witnesses in the
solicitation case, but she also failed to uncover Mr. Pippen's background, she did
not move to disqualify the prosecutor's office, she did not find out the judge had
been Pippen's lawyer and failed to try to disqualify him, she failed to subpoena
Ms. Crimmins or investigate her connection to the trailer where the VUCSA charge
took place, and failed to request a "true threat" instruction. On appeal, Knox's
lawyer, Ms. Tabbut, did not raise issues related to the "true threat" instruction, the
denial of the new trial motion based on Ms. Baer's failure to subpoena Crimmins,
or the failure of the State to tie up its impeachment of Mr. Knox by introducing
evidence to support its questions.


                                          8
    Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 24 of 27




      Direct Appeal

      Mr. Knox did not raise this issue on direct appeal, either because the record
was not developed or because his appellate counsel was ineffective.

      Post Conviction Proceedings

       Mr. Knox raised this issue in a post-conviction petition, a Personal Restraint
Petition, filed in the Washington State Court of Appeals, Division Two, in Tacoma
Washington. The case number was 52971-8-II (13 Wn. App. 2d 1042). The Court
of Appeals dismissed the petition on April 28, 2020. Mr. Knox did not receive a
hearing on the petition. He appealed (filed a motion for discretionary review) the
denial of the PRP and raised this issue in that appeal. He filed the motion for
review to the Washington State Supreme Court in Olympia, Washington. The case
number was 98603-7. The Supreme Court Commissioner denied review on
November 23,2020. Mr. Knox moved to modify but the Supreme Court denied
the motion to modify on February 3, 2021.

Ground Eight

       Cumulative error denied a fair jury trial and due process of law in violation
of the Sixth and Fourteenth Amendments.

      Supporting Facts

       There were multiple constitutional errors in this case - Brady violations,
defense counsels' conflicts of interest and ineffectiveness at trial and on appeal, a
conflicted prosecutor's office, the judge's past representation of Pippen, no "true
threat" instructions, and the failure to tie up impeachment.

      Direct Appeal

      Mr. Knox did not raise this issue on direct appeal, either because the record
was not developed or because his appellate counsel was ineffective.

      Post Conviction Proceedings

      Mr. Knox raised this issue in a post-conviction petition, a Personal Restraint

                                           9
    Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 25 of 27




Petition, filed in the Washington State COUli of Appeals, Division Two, in Tacoma
Washington. The case number was 52971-8-II (13 Wn. App. 2d 1042). The Court
of Appeals dismissed the petition on April 28, 2020. Mr. Knox did not receive a
hearing on the petition. He appealed (filed a motion for discretionary review) the
denial of the PRP and raised this issue in that appeal. He filed the motion for
review to the Washington State Supreme Court in Olympia, Washington. The case
number was 98603-7. The Supreme Court Commissioner denied review on
November 23,2020. Mr. Knox moved to modify but the Supreme Court denied
the motion to modify on February 3, 2021.




                                        10
     Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 26 of 27




                               Verification of Counsel

      I, Neil M. Fox, hereby verify that I am the attorney for Bradley David Knox.

I have filed the Petition Under 28 U.S.C. § 2254 For Writ of Habeas Corpus by a

Person in State Custody in this case on behalf of Mr. Knox at his request. I verify

this petition and memorandum and know that the facts set forth in the petition and

accompanying memorandum are true, either from my own personal knowledge or,

upon information and belief, based upon all the facts brought out in the state court

proceedings.

      I certify or declare under penalty of peljury that the foregoing is true and
correct.

                            . 2021, Seattle, WA




               Attorney for Petitioner
        Case 3:21-cv-05272-RSM-BAT Document 1 Filed 04/15/21 Page 27 of 27



AO 241 (Rev, 09/17)

          (2)         The lime during which a properly filed application lor State post-conviction or other collatcralrcvicw with
                      rcspect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
                      under this subsection,

Therefore, petitioncr asks that the Couti grant the following relief:     vacate the two judqments and sentences, and

order respondent to release Mr. Knox from custody.
                                                             .------------------

or ariy other reliefto which petitioner may be entitled.




                                                                          Signature of Attorney (if any)




I declare (or certify, verify, or state) under penalty of pet jury that the foregoing is true and correct aud..fuat-this-Petititmior




Executed (signed) on         m h :5 -/()
                              I
                                                    2/(date).




                                                             ~ Id;)                                           V I
                                                                                                            A,/!I/~
                                                           -4~-~utAf1:J /t/
                                                                               Signa~ofPetitioner                 ./

l!'the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

I represent Mr. Knox as his lawyer; he is                       and it is difficult with COVID-19 for him to obtain a copy of

final petition and          it and return it to me. He has authorized and requested me to file this on his behalf.

                                                                                                  ,   ..   _---'------------




                                                                                                                            Page 16 of 16
